FILED
                                                                      MARCH 19, 2019
                                                                In the Office of the Clerk of Court
                                                               WA State Court of Appeals, Division III



             IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                DIVISION THREE

STATE OF WASHINGTON,                           )
                                               )        No. 35934-4-III
                      Respondent,              )
                                               )
        v.                                     )
                                               )
J. L. C. III,                                  )        UNPUBLISHED OPINION
                                               )
                      Appellant.               )

        KORSMO, J. — J.C. appeals from an adjudication in the Yakima County Superior

Court finding that he committed fourth degree assault against his mother. The evidence

supported the bench verdict. We affirm.

                                          FACTS

        Sixteen-year-old J.C. was in his bedroom arguing with his girlfriend, and then

with his sister, when his mother, R.L. intervened. She initially told him he could not

leave the house, but then told him that if he did leave, he could not take anything with

him. He was only wearing shorts at the time. When he attempted to gather up some

clothing, his mother grabbed his hands and threw the clothing down.

        R.L. threw the dresser in J.C.’s bedroom to the floor. J.C. pushed her into a wall,

knocking the breath out of her. He then went upstairs to his grandmother’s apartment.

Police contacted him there.
No. 35934-4-III
State v. J.L.C. III


        J.C. testified in his own behalf that he purposely used language that angered his

mother and had pushed her aside in order to re-enter his bedroom to retrieve clothing

before departing. He testified that he acted in self-defense when he pushed his mother

away.

        The trial judge disagreed and determined that the claim of self-defense was not

credible. His stated belief that he was afraid of his mother was inconsistent with the fact

that he did not immediately leave after pushing her out of the way. Noting that a parent

can take “lawful measures” with a child, the judge also concluded that J.C.’s use of force

was excessive. The court adjudicated him guilty of fourth degree assault.

        A standard disposition involving local sanctions was imposed. J.C. then timely

appealed to this court. A panel considered the appeal without hearing argument.

                                          ANALYSIS

        J.C. argues that the trial judge erred in rejecting his claim of self-defense and

concluding that he assaulted his mother. These arguments are two sides of the same

coin—was the evidence sufficient to support the adjudication? Several well understood

principles of law govern our review of this argument.

        Evidence is sufficient to support a verdict if the trier-of-fact has a factual basis for

finding each element of the offense proved beyond a reasonable doubt. Jackson v.

Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979); State v. Green, 94
Wash. 2d 216, 221-222, 616 P.2d 628 (1980). The evidence is viewed in the light most

                                                2
No. 35934-4-III
State v. J.L.C. III


favorable to the prosecution. Green, 94 Wash. 2d at 221. Appellate courts defer to the trier-

of-fact on issues of conflicting testimony, credibility of witnesses, and the persuasiveness

of the evidence. State v. Camarillo, 115 Wash. 2d 60, 71, 794 P.2d 850 (1990).

       In bench trials “appellate review is limited to determining whether substantial

evidence supports the findings of fact and, if so, whether the findings support the

conclusions of law.” State v. Homan, 181 Wash. 2d 102, 105-106, 330 P.3d 182 (2014).

“‘Substantial evidence’ is evidence sufficient to persuade a fair-minded person of the

truth of the asserted premise.” Id. at 106.

       Because J.C. raised a claim of self-defense, the burden was on the State to

disprove the claim beyond a reasonable doubt. State v. Acosta, 101 Wash. 2d 612, 615-616,

683 P.2d 1069 (1984). Self-defense is evaluated “from the standpoint of a reasonably

prudent person who knows all the defendant knows and sees all the defendant sees.”

State v. Read, 147 Wash. 2d 238, 242, 53 P.3d 26 (2002). This analysis involves both

subjective and objective components. Id. at 242-243. These two components of self-

defense break down into four elements: “(1) the defendant subjectively feared that he was

in imminent danger of death or great bodily harm; (2) this belief was objectively

reasonable”; “(3) the defendant exercised no greater force than was reasonably

necessary”; and “(4) the defendant was not the aggressor.” State v. Callahan, 87 Wn.

App. 925, 929, 943 P.2d 676 (1997). Disproof of any one of these elements negates the

self-defense claim. Id.

                                              3
No. 35934-4-III
State v. J.L.C. III


       A parent is allowed to use force to discipline or restrain a child, although the use

of force must be both moderate and objectively reasonable. State v. Singleton, 41 Wn.

App. 721, 723-724, 705 P.2d 825 (1985). In turn, a child has the right to use self-defense

against excessive force by a parent. State v. Graves, 97 Wash. App. 55, 61-63, 982 P.2d
627 (1999).

       In light of these standards, J.C.’s argument flounders for multiple reasons. First,

the trial court disbelieved J.C. when he claimed that he needed to use force against his

mother. This determination was understandable in light of J.C.’s conflicting testimony

that he struck his mother both because he feared she would assault him and because he

wanted to enter his room to retrieve clothing, as well as by the fact that he did not leave

immediately after pushing his mother aside. If there is no evidence of self-defense in the

eyes of the trier-of-fact, then the State has easily disproved the absence of self-defense.

       Second, the use of force was unnecessary. There was no evidence that R.L. either

used, or threatened to use, unreasonable force against J.C. Viewing the youth’s testimony

most favorably to him, all that he asserted was that (1) he feared his mom would hit him,

and (2) she was preventing him from going to his room to obtain clothing. The first claim

fails to establish a necessity for action since he never claimed that he feared she would use

excessive force. The second theory fails because he had no right to defend his clothing.

She was preventing him from leaving the apartment, as was her right, by forcing him to

choose between remaining or leaving without being fully dressed. It was not unreasonable

                                              4
No. 35934-4-III
State v. J.L. C. III


for her to demand that he stay home. His desire to be elsewhere did not create a right to

assault his mother. Even if she subsequently demanded that he leave the apartment, as

J.C. contends, he presented no evidence suggesting that he was leaving against his own

will and that he necessarily had to assault his mother to carry out her order.

       The trial court did not err in determining that J.C. was not acting in self-defense

when he assaulted his mother. That determination understandably leads to the conclusion

that the State disproved the claim of self-defense beyond a reasonable doubt. Thus, the

evidence supported the bench verdict.

       The judgment is affirmed.

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.




WE CONCUR:




       Pennell, J.


                                             5